            Case 1:20-cv-02107-JEB Document 32 Filed 05/28/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 NATIONAL ASSOCIATION OF THE DEAF, et al.,
                Plaintiffs,

         v.
                                                                       Civil Action No. 20-cv-2107
 JOSEPH R. BIDEN, et al.,
                   Defendants.



                                    JOINT STATUS REPORT

       By Minute Order entered April 30, 2021, the Court ordered that the parties shall submit a

further Joint Status Report by May 28, 2021.

       Accordingly, the parties have conferred and hereby submit the following report:

       1.      On April 26, 2021, Assistant to the President and Director of White House

Management and Administration Anne Filipic issued a signed memorandum on “Communication

Services for People Who Are Deaf or Hard of Hearing at Presidential Briefings” (the “Policy”).

       2.      The parties have continued to meet and confer regarding the Policy’s effect on

this case, including whether this case can be resolved consensually.

       3.      The parties request additional time to continue to pursue these discussions.

       4.      The parties therefore propose that the Court continue to hold this case in abeyance

until the parties file another joint status report on June 30, 2021.




                                                   1
         Case 1:20-cv-02107-JEB Document 32 Filed 05/28/21 Page 2 of 3



May 28, 2021                                     Respectfully submitted,



BRIAN M. BOYNTON                                  /s/ Ian S. Hoffman_______________
Acting Assistant Attorney General                 Ian S. Hoffman (D.C. Bar No. 983419)
                                                  ARNOLD & PORTER
                                                       KAYE SCHOLER LLP
 /s/ August E. Flentje_________________           601 Massachusetts Avenue NW
August E. Flentje (N.Y. Bar No. 2921807)          Washington, DC 20001-3743
Special Counsel to the Assistant Attorney General Telephone: (202) 942-5000
United States Department of Justice               Fax: (202) 942-5999
Civil Division
950 Pennsylvania Ave., NW                         /s/ Marc Charmatz
Washington, D.C. 20530                            Marc Charmatz (admitted pro hac vice)
Tel: (202) 514-3309                               NAD Law and Advocacy Center
Fax: (202) 305-8470                               8630 Fenton Street, Suite 820
E-mail: august.flentje@usdoj.gov                  Silver Spring, MD 20910
                                                  Telephone: (301) 587-1788
                                                  Fax: (301) 587-1791
JENNIFER D. RICKETTS
Branch Director                                   Counsel for Plaintiffs
Federal Programs Branch


CARLOTTA P. WELLS
Assistant Branch Director
Federal Programs Branch


 /s/ Amber Richer___________________
AMBER RICHER (CA Bar No. 253918)
Trial Attorney
U.S. Department of Justice
Civil Division, Federal Programs Branch
1100 L Street, NW
Washington, D.C. 20530
Tel: (202) 514-3489
Email: amber.richer@usdoj.gov

Attorneys for Defendants




                                             2
         Case 1:20-cv-02107-JEB Document 32 Filed 05/28/21 Page 3 of 3




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 NATIONAL ASSOCIATION OF THE DEAF, et al.,
                Plaintiffs,

        v.
                                                                   Civil Action No. 20-cv-2107
 JOSEPH R. BIDEN, et al.,
                   Defendants.



                                   [PROPOSED] ORDER

       Upon consideration of the Joint Status Report filed May 28, 2021, it is hereby

ORDERED that the parties shall submit the next joint status report on June 30, 2021.




May ____, 2021                                             ______________________________
                                                           HON. JAM ES E. BOASBERG
                                                           United States District Judge




                                               1
